Citation Nr: 1740863	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  14-02 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a compensable disability rating for lacerated right fifth finger, status post tendon repair.

2. Entitlement to a compensable disability rating for right ankle instability.

3. Whether new and material evidence has been received to reopen a claim for service connection for a lower back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. N. Quarles, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1988 to August 1994.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision promulgated in February 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The issue of entitlement to service connection for bilateral hearing loss has been raised by the record in a December 2013 VA Form 9, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

VA's duty to assist includes providing a new medical examination when the available evidence is too old for an adequate evaluation of the current condition.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding that VA should have ordered a contemporaneous examination of the veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating).  The Veteran last underwent a VA examination in January 2012 for the issue currently before the Board.  Clinical findings of that examination are now well over five years old.  The Board is unable to properly render an increased rating decision without obtaining an updated examination, therefore, an additional VA examination is required to provide an accurate picture of the Veteran's current disability.  See Correia v. McDonald, 28 Vet. App. 158 (2016).

The RO should also obtain outstanding VA treatment records and request the Veteran submit any private treatment records necessary to substantiate his claim.  The Veteran's file contains minimal medical records outside of the Veteran's January 2012 VA examination.  Additional medical evidence and a new VA examination will allow the Board to properly adjudicate the Veteran's claims.

In a February 2012 rating decision, the RO also denied reopening a claim for entitlement to service connection for a lower back disability made final from a previous September 2003 rating decision.  The Veteran disagreed with the decision denying the claim in May 2012 and October 2012 statements that the Board has construed as an NOD for both issues currently on appeal and the Veteran's claim for a low back disability.  The NOD was filed within the requisite time period.  38 C.F.R. §§ 20.201, 20.302.  To date, the RO has not issued a statement of the case (SOC) addressing the low back disability.

After a notice of disagreement has been filed in any claim, the RO is required to issue a SOC containing a summary of the evidence, the applicable laws and regulations, and an explanation as to the decision previously reached, unless the Veteran has withdrawn the notice of disagreement.  38 C.F.R. §§ 19.28, 19.29, 19.30.  Technically, when there has been an initial RO adjudication of a claim and a notice of disagreement has been filed as to its denial, thereby initiating the appellate process, a remand is required for procedural reasons.  Manlincon v. West, 12 Vet. App. 238 (1999).

Thus, the Board accepts limited jurisdiction over this issue for the sole purpose of remanding to order issuance of a SOC along with information about the process for perfecting an appeal as to this claim, if the Veteran so desires.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records and request treatment records from any private institutions the Veteran identifies.

2. The Veteran must be afforded a new VA orthopedic examination, with a qualified medical professional, to address the current severity of the Veteran's service-connected lacerated fifth finger right hand status post tendon repair and right ankle instability.  The examiner must review the Veteran's claim file in its entirety.  All tests and studies deemed necessary must be performed.

The examination must address the severity of the both the right fifth finger and right ankle disabilities throughout the entirety of the appeal period.  This must include range of motion testing.  Any painful motion, functional loss due to pain, excess fatigability, weakness, or additional disability during flare-ups must be noted.  This information must be derived from joint testing for pain on both active and passive motion, in weight-bearing, and nonweight-bearing, in comparison with the opposite side. The examination report must confirm that all such testing has been made and reflect those testing results.

A complete rationale for any opinions expressed should be provided in a legible report.  In doing so, the examiner should reconcile any contrary medical evidence of record.

3. After the requested actions are completed, the report should be reviewed to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the reviewing personnel.

4. After undertaking any other development deemed appropriate, the RO will readjudicate the two increased rating issues presently on appeal.  If any benefit sought is not granted, the Veteran and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

5.  Separately, the Veteran and his representative must be furnished with a statement of the case addressing the issue of whether new and material evidence has been received to reopen a claim for service connection for a lower back disability.  This issuance must address the Veteran's rights and responsibilities in perfecting an appeal on this issue.  Only if an appeal is perfected should this matter be returned to the Board. 

The Veteran has the right to submit additional evidence and arguments on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




